Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to communication filed on 1216/2021, claims 1-20 being cancelled and 21-28 being added. This application was filed 10/03/2016.
Claims 21, and 26, are amended by Examiner’s AMENDMENT; Claims 23-25 have been cancelled by EXAMINER’S AMENDMENT.

USC § 101 Analysis
While the claims may be broadly associated with within the abstract idea grouping, “Certain Methods of Organizing Human Activity”, associated with commercial interactions, the Examiner finds the totality of the claims, amount to more than this abstract idea, representing a technical solution to security of payments between a consumer payer and payment receiving payee, improving security of a financial transaction while employing public-private-key infrastructure technology while also reducing frictions to commerce, facilitating generation of a payment order at a consumer’s mobile device, while the mobile is offline and disconnected from a payment authorization network, and transferring payment payee information without using an online connection between a payee transfer device and the payer mobile device, a long felt need as specifically elucidated in Applicant specification,  paragraphs 1-3, specifically: 
“verifying authenticity and integrity of the payment order by using the public key to validate the digital signature at the payment authorization server system; and upon verification of the payment order, processing the transaction for the user at the payment authorization server system, wherein the payment order is generated at the payer mobile device, being offline and disconnected from a payment authorization network, and transferred to the payee data transfer 
Thus, the claims are patent eligible.

35 USC § 103 
Closest prior art of record, Lakshmanan (US 10,861,009) and Wong (US 10,846,694) are withdrawn from consideration pursuant to Allowable Subject Matter.

Examiner’s Amendment
Authorization for this examiner’s amendment, was given in an Examiner-Initiated Interview with Applicant Representative Aaron (Bill) Schulman on 02 March 2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

--- Claims 21, and 26 have been AMENDED;
Claims 23-25 have been cancelled
 by Examiner’s Amendment as Follows ---






AMENDMENT TO CLAIMS

This listing of claims will replace all prior versions, and listings, of claims in the application:

1-20. 	(Cancelled). 

21.	(Currently amended)  A method for using a mobile device to implement offline payment authorization for financial transactions with non-repudiation assurance, said method comprising:
	receiving, at a payer mobile device, an indication of a positive identification of the payer mobile device for a user of the payer mobile device and a personal identifier for the user of the payer mobile device;
	generating, at the payer mobile device, a first association between the indication of the positive identification of the payer mobile device and the personal identifier for the user that indicates the payer mobile device is authorized to generate payment orders for the user;
	receiving, at the payer mobile device, an authentication credential from the user to be used for payment authorization;
	generating, at the payer mobile device, an asymmetric key pair having a private key and a public key for use in signing and verifying payment orders generated for the user;
	storing the private key in a data store of the payer mobile device and restricting access to the private key with the authentication credential;
	transmitting the public key and the first association from the payer mobile device to a payment authorization server system; and
	recording a second association between the public key and the first association at the payment authorization server system;
	wherein in response to receiving, at a payee data transfer device, a payment order for a transaction for the user that is signed with a digital signature using the private key, transmitting the payment order from the payee data transfer device to the payment authorization server system;
	verifying authenticity and integrity of the payment order by using the public key to validate the digital signature at the payment authorization server system; and
	upon verification of the payment order, processing the transaction for the user at the payment authorization server system, wherein the payment order is generated at the payer mobile device, being offline and disconnected from a payment authorization network, and transferred to the payee data transfer device from the payer mobile device without utilizing an online connection between the payee data transfer device and the payer mobile device
	wherein upon verifying the second association, the payment authorization server system registers an indication that the payer mobile device is authorized to generate payment orders for the user; 
	wherein the payment authorization server system is operable to associate use restrictions for payment orders defined by the user with the indication that the payer mobile device is authorized to generate payment orders for the user; 
	wherein the payment authorization server system is operable to, in response to a deactivation request from the user, delete the recording of the public key to prevent processing of payment orders generated for the user by the payer mobile device;
	wherein generating the payment order for the transaction at the payer mobile device comprises: 
	receiving information input by the user for the transaction indicating a payable amount for the transaction, the payment authorization server system; 
	and providing:
	a currency or type for the payable amount; 
	a payment source for the user from which the payable amount is to be drawn;
	an identification of a purchase for which the payment order is being made; 
	an identification of a payee for the transaction, any use restrictions specific to the payment order, validity of the payment order, one or more codes for each item or service being purchased, and/or other access credentials; and
	wherein generating the payment order for the transaction at the payer mobile device further comprises:
	preparing a grouping of data that includes the first association, unique identification information for the payment order, and an appropriate set of the information input by the user for the transaction to the payer mobile device; 
	utilizing the authentication credential included in the information input by the user for the transaction to access the private key; and using the private key to create a digital signature for the grouping of data;
	wherein the payment order is transferred to the payee data transfer device from the payer mobile device as the grouping of data signed with the digital signature in an offline manner; and
	wherein the unique identification information for the payment order includes at least one of an identification of an account for the payee, a universal identifier for the payment, a mobile device identifier, and a timestamp for generation of the payment order.

22.	(Previously presented)  The method of claim 21, wherein generating the asymmetric key pair, storing the private key in the data store of the payer mobile device, restricting access to the private key with the authentication credential, and transmitting the public key and the first association to the payment authorization server system are performed by the payer mobile device in response to generation of the first association.

23-25.	  (Canceled).

26.	(Currently amended) The method of claim 21, wherein verifying the payment order at the payment authorization server system further comprises the payment authorization server system, upon receiving the payment order from the payee data transfer device, validating the transaction first by verifying the integrity of the payment order digital signature using the associated public key and then by confirming that each use restriction associated with the indication that the payer mobile device is authorized to generate payment orders for the user and each use restriction specific to the payment order that is indicated within the grouping of data is satisfied and confirming that the payment source indicated within the grouping of data has a sufficient available balance to cover the payable amount for the transaction indicated within the grouping of  data;
	wherein the currency or type for the payable amount indicated within the grouping of data specifies that the payable amount for the transaction is selected from the group consisting of a monetary value, reward program points, a voucher, a bonus, a product, and a ticket;
	wherein if the currency or type for the payable amount specifies that the payable amount for the transaction is a monetary value, processing the transaction for the user comprises transferring the payable amount from the payment source to an account for the payee.

27.	(Previously presented)  The method of claim 26, wherein each of one or more of the use restrictions specifies one of a location from which the payment order is received, a type of product for the purchase for which the payment order is being made, a type of service for the purchase for which the payment order is being made, and a time period during which the payment order is received that must be satisfied for the payment authorization server system to process the transaction for the user.

28.	(Previously presented) The method of claim 27, wherein the payment order is transferred to the payee data transfer device from the payer mobile device using a medium selected from the group consisting of a 1D or 2D bar code, visual signals, near-field communication, and sound waves.


Allowable Subject Matter
Claims 21-22, and 26-28, are allowed.

The following is an examiner’s statement of reasons for allowance:
While closest prior art of record, prior art of record, Lakshmanan (US 10,861,009) and Wong (US 10,846,694) discloses “receiving, at a payer mobile device, an indication of a positive identification of the payer mobile device for a user of the payer mobile device and a personal identifier for the user of the payer mobile device; generating, at the payer mobile device, a first association between the indication of the positive identification of the payer mobile device and the personal identifier for the user that indicates the payer mobile device is authorized to generate payment orders for the user; receiving, at the payer mobile device, an authentication credential from the user to be used for payment authorization; generating, at the payer mobile device, an asymmetric key pair having a private key and a public key for use in signing and verifying payment orders generated for the user; storing the private key in a data store of the payer mobile device and restricting access to the private key with the authentication credential; transmitting the public key and the first association from the payer mobile device to a payment authorization server system; and recording a second association between the public key and the first association at the payment authorization server system; 	wherein in response to receiving, at a payee data transfer device, a payment order for a transaction for the user that is signed with a digital signature using the private key, transmitting the payment order from the payee data transfer device to the payment authorization server system”, they do not teach: 
“verifying authenticity and integrity of the payment order by using the public key to validate the digital signature at the payment authorization server system; and upon verification of the payment order, processing the transaction for the user at the payment authorization server system, wherein the payment order is generated at the payer mobile device, being offline and disconnected from a payment authorization network, and transferred to the payee data transfer device from the payer mobile device without utilizing an online connection between the payee data transfer device and the payer mobile device 	wherein upon verifying the second association, the payment authorization server system registers an indication that the payer mobile device is authorized to generate payment orders for the user;  wherein the payment authorization server system is operable to associate use restrictions for payment orders defined by the user with the indication that the payer mobile device is authorized to generate payment orders for the user;  wherein the payment authorization server system is operable to, in response to a deactivation request from the user, delete the recording of the public key to prevent processing of payment orders generated for the user by the payer mobile device; wherein generating the payment order for the transaction at the payer mobile device comprises:  receiving information input by the user for the transaction indicating a payable amount for the transaction, the payment authorization server system; and providing: a currency or type for the payable amount;  a payment source for the user from which the payable amount is to be drawn; an identification of a purchase for which the payment order is being made; an identification of a payee for the transaction, any use restrictions specific to the payment order, validity of the payment order, one or more codes for each item or service being purchased, and/or other access credentials; and wherein generating the payment order for the transaction at the payer mobile device further comprises: preparing a grouping of data that includes the first association, unique identification information for the payment order, and an appropriate set of the information input by the user for the transaction to the payer mobile device;  utilizing the authentication credential included in the information input by the user for the transaction to access the private key; and using the private key to create a digital signature for the grouping of data; wherein the payment order is transferred to the payee data transfer device from the payer mobile device as the grouping of data signed with the digital signature in an offline manner; and wherein the unique identification information for the payment order includes at least one of an identification of an account for the payee, a universal identifier for the payment, a mobile device identifier, and a timestamp for generation of the payment order”, in the context of the claim when considered as a whole.  These uniquely distinct features render the claim(s) 21 allowable. 
Therefore, independent claim 21, and dependent claims 22, and 26-28 are allowable based on the same rationale as the claim(s) from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”









Conclusion
The prior art made of record and NOT relied upon is considered pertinent to applicant’s disclosure: NPL, Public Key Infrastructure, Lopez, 2007: relevant to claim 11, in association with public key infrastructure mechanisms including private, public key mechanisms and certificate authorities, Grassadonia (US 10,049,349): Offline Payment technologies, associated with claim 21.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is (571)272-7850.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL I EZEWOKO/Examiner, Art Unit 3682